                 3:18-cr-30014-SEM-TSH # 34   Page 1 of 8
                                                                                  E-FILED
                                               Thursday, 24 September, 2020 04:35:05 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )      Case No. 18-cr-30014
                                       )
BRANDON PITTMAN,                       )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Brandon Pittman’s Motion for

Compassionate Release (d/e 28) requesting a reduction in his term

of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For the

reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On March 16, 2018, Defendant pled guilty to Possession of a

Controlled Substance with Intent to Distribute in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(b). According to the Presentence

Investigation Report (PSR) prepared for Defendant’s sentencing, the

conduct giving rise to Count 1 consisted of the with intent to

distribute of approximately 2.19 kilograms of cocaine and


                               Page 1 of 8
                 3:18-cr-30014-SEM-TSH # 34   Page 2 of 8




approximately 9.07 kilograms of cannabis. PSR (d/e 15), ¶ 13. On

July 19, 2018, Defendant was sentenced to 84 months’

imprisonment, to be followed by an 8-year term of supervised

release. Defendant is currently serving his sentence at FCI Milan,

and his projected release date is March 4, 2024.

     On August 24, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 25. On August 27, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

amended Motion for Compassionate Release was filed. See d/e 28.

     Defendant seeks compassionate release due to his health

issues and the COVID-19 pandemic. At sentencing, Defendant’s

body mass index (BMI) was approximately 34.3. See PSR, ¶ 58

(noting that Defendant “stands 6 feet, 1 inches tall and weighs

approximately 260 pounds”). Defendant now indicates that he

weighs 290 pounds, which would give him a BMI of 38.3. Defendant

also states that he had an “abusive” childhood, and argues that his

“adverse childhood experiences” put him at greater risk of long term

adverse health consequences. See Motion for Compassionate

release, d/e 28, pg. 2.


                             Page 2 of 8
                 3:18-cr-30014-SEM-TSH # 34   Page 3 of 8




     On August 28, 2020, the Government filed a response

opposing Defendant’s motion. See d/e 29. The Government argues

that Defendant has failed to establish extraordinary and compelling

reasons warranting a sentence reduction, because Defendant’s

history of making unhealthy lifestyle choices and committing crimes

when outside of Bureau of Prisons (BOP) custody shows that

Defendant would likely not conduct himself in a way conducive to

the safety of himself and others if released early. See id. p. 4.

     On August 31, 2020, the U.S. Probation Office filed a

Memorandum (d/e 31) concluding that Mr. Pittman’s proposed

release plan, under which he would reside with the family of his

brother, Daniel Pittman, was suitable.

     On September 1, 2020, Defendant filed a reply (d/e 32) to the

Government’s response. The reply disputes the Government’s

contention that BOP has been doing an “excellent job of managing

its prison population and health programs,” and argues that

Defendant would have “control over his risk of infection” if he were

not incarcerated, as opposed to being “at the mercy of the BOP and

the other inmates.” d/e 32, p. 2–3.

     As of September 24, 2020, the Bureau of Prisons (BOP) reports


                              Page 3 of 8
                 3:18-cr-30014-SEM-TSH # 34   Page 4 of 8




that FCI Milan currently has 1 confirmed positive case of COVID-

19. See BOP: COVID-19 Update, Federal Bureau of Prisons,

https://www.bop.gov/ coronavirus/ (last accessed September 24,

2020). The BOP also reports that 142 individuals currently at FCI

Milan who contracted COVID-19 in the past have recovered. Id.

Three inmates at FCI Milan who contracted COVID-19 have died.

Id.

                            II. ANALYSIS

      As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

      Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now


                             Page 4 of 8
                 3:18-cr-30014-SEM-TSH # 34   Page 5 of 8




allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     In this case, Defendant argues that he submitted a request to

the warden of FCI Milan more than 30 days ago. See d/e 28, p. 7.

The Government does not dispute this, or argue that Defendant has

failed to exhaust his administrative remedies. Therefore, the Court



                             Page 5 of 8
                  3:18-cr-30014-SEM-TSH # 34    Page 6 of 8




finds that Defendant has met the 30-day requirement pursuant to

18 U.S.C. § 3582(c)(1)(A).

     The Court must next consider whether “extraordinary and

compelling reasons” warrant a reduction in Defendant’s sentence,

and whether “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good

hygiene, social distancing, and isolation. Social distancing can be

difficult for individuals living in a prison.

     In addition, Defendant’s current BMI may be as high as 38.3.

The CDC’s current position is that individuals with a BMI of 30 or

higher are at increased risk of severe illness from COVID-19. See


                               Page 6 of 8
                   3:18-cr-30014-SEM-TSH # 34   Page 7 of 8




People Who Are at Higher Risk for Severe Illness - Coronavirus,

Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last accessed September

24, 2020). An obese inmate housed in a BOP facility with current

cases of COVID-19 has established an extraordinary and compelling

reason that can justify a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(1)(A).

     That does not mean that every inmate who is obese—or suffers

from some other health issue that increases the risk that COVID-19

poses—is entitled to compassionate release, however. After

considering the factors set forth in 18 U.S.C. § 3553(a), the Count

finds that a reduction in Defendant’s term of imprisonment is not

warranted.

     Defendant is a 36-year-old man who, in 2018, informed the

Probation Office that he was “in good physical health” and had “no

history of chronic health problems.” Presentencing Investigation

Report, d/e 24, ¶59. While the Court is sympathetic to Defendant’s

health concerns, he has not shown that he will be at a significantly

greater risk of infection at FCI Milan than he would be if released.


                               Page 7 of 8
                 3:18-cr-30014-SEM-TSH # 34   Page 8 of 8




FCI Milan has 1,310 total inmates. See FCI Milan, Federal Bureau

of Prisons, https://www.bop.gov/locations/ institutions/mil (last

accessed September 24, 2020). While FCI Milan previously saw an

outbreak of COVID-19 cases, it has only one active case of COVID-

19 as of September 24, 2020. See COVID-19 Cases, Federal Bureau

of Prisons, https://www.bop.gov/coronavirus (last accessed

September 24, 2020).

     The Court considers that Defendant is currently serving an

84-month term of imprisonment. Defendant has served less than 4

years of this 7-year sentence. The Court finds, after reconsideration

of the factors in § 3553(a), that Defendant is not entitled to

compassionate release.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Brandon Pittman’s

Motion for Compassionate Release (d/e 28) and Defendant’s pro se

motion for compassionate release (d/e 25) are DENIED.



ENTER: September 24, 2020

                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE

                              Page 8 of 8
